Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1, 2, 4-14 and 16-21 are allowed 
4.	Independent claims 1 and 21 claim a pixel circuit and a method of driving the same, and a display panel. The pixel circuit includes a drive circuit, a data writing circuit, a compensating circuit, a reset circuit and a first light emitting control circuit. The drive circuit includes a control terminal, a first terminal and a second terminal, and the drive circuit is configured to control a drive current for driving a light emitting element  to emit light; the data writing circuit is configured to write a data signal to the first terminal  of the drive circuit in response to a scan signal; the compensating circuit (300) is configured to compensate the drive circuit in response to the scan signal and the written data signal; the reset circuit is configured to apply a reset voltage to the control terminal  of the drive circuit and the first terminal of the light emitting element in response to a reset signal; the first light emitting control circuit is configured to apply a first voltage of the first voltage terminal to the first terminal of the drive circuit in response to a first light emitting control signal. The pixel circuit may alleviate the problem of a short-term residual image and compensate the threshold voltage of the drive circuit, in a manner not disclose or suggested in any prior art.  

1. A pixel circuit, comprising a drive circuit, a data writing circuit, a compensating circuit, a reset circuit, a first light emitting control circuit, a second light emitting control circuit and a light emitting control signal switch circuit, wherein the drive circuit comprises a control terminal, a first terminal and a second terminal, and the drive circuit is configured to control a drive current for driving a light emitting element to emit light; the data writing circuit is coupled to the first terminal of the drive circuit, and the data writing circuit is configured to write a data signal to the first terminal of the drive circuit in response to a scan signal; the compensating circuit is coupled to the control terminal and the second terminal of the drive circuit and a first voltage terminal, and the compensating circuit is configured to compensate the drive circuit in response to the scan signal and the written data signal; the reset circuit is coupled to the control terminal of the drive circuit and the light emitting element, and the reset circuit is configured to apply a reset voltage to the control terminal of the drive circuit and the first terminal of the light emitting element in response to a reset signal; and the first light emitting control circuit is coupled to the first terminal of the drive circuit, and the first light emitting control circuit is configured to apply a first voltage of the first voltage terminal to the first terminal of the drive circuit in response to a first light emitting control signal, wherein the light emitting control signal switch circuit is coupled to a control terminal of the first light emitting control circuit and a control terminal of the second light emitting control circuit, and the light emitting control signal switch circuit is configured to apply the first light emitting control signal and a second light emitting control signal to the control terminal of the first light emitting control circuit and the control terminal of the second light emitting control circuit in response to the light emitting control switch signal”.
In regards to claims 1 and 21 the representative prior art is Byun. Jooyoung discloses a display device includes: a pixel unit including first pixels in a first pixel region, second pixels in a second pixel region, and third pixels in a third pixel region; a first scan driver configured to drive first scan lines coupled to the first pixels; a second scan driver configured to drive second scan lines coupled to the second pixels; and a third scan driver configured to drive third scan lines coupled to the third pixels, wherein the first scan driver, the second scan driver, and the third scan driver differently set a supply order of a scan signal supplied to the first scan lines, the second scan lines, and the third scan lines, corresponding to a first mode and a second mode different from the first mode. 

In regards to claims 1 and 21 Byun, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the light emitting control signal switch circuit is coupled to a control terminal of the first light emitting control circuit and a control terminal of the second light emitting control circuit, and the light emitting control signal switch circuit is configured to apply the first light emitting control signal and a second light emitting control signal to the control terminal of the first light emitting control circuit and the control terminal of the second light emitting control circuit in response to the light emitting control switch signal.” of the claimed invention.  Claims 2, 4-14 and16-20 depend from claim 1 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694